Exhibit 10(b)

Alcoa Internal Revenue Code 162(m) Compliant Annual

Cash Incentive Compensation Plan, as Amended and Restated

1. Purpose of the Plan.

This Alcoa Inc. Annual Incentive Plan is intended to attract, retain, motivate
and reward Participants by providing them with the opportunity to earn annual
incentive compensation under the Plan related to the Company’s performance.
Incentive compensation granted under the Plan is intended to be qualified as
performance-based compensation within the meaning of Section 162(m).

2. Definitions.

For purposes of the Plan, the following terms shall be defined as follows:

 

  (a) “Alcoa Inc.” means Alcoa Inc. and its successors or assigns.

 

  (b) “Award” means cash incentive compensation earned under the Plan pursuant
to Section 4 of this Plan.

 

  (c) “Board of Directors” means the Board of Directors of Alcoa Inc.

 

  (d) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and all regulations, interpretations, and administrative guidance issued
thereunder.

 

  (e) “Committee” means the Compensation and Benefits Committee of the Board of
Directors or such other committee as the Board of Directors shall appoint from
time to time to administer the Plan and to otherwise exercise and perform the
authority and functions assigned to the Committee under the terms of the Plan.
The Committee shall at all times be comprised solely of two or more outside
directors within the meaning of Treasury Regulation Section 1.162-27(e).

 

  (f) “Company” means Alcoa Inc. and all of its Subsidiaries, collectively.

 

  (g) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

  (h) “Participant”means, with respect to each Performance Period, each
executive officer, within the meaning of Rule 3b-7 of the Exchange Act, of the
Company at any time during such period who is designated by the Committee to
participate.

 

  (i) “Performance Measures” means the performance measures set forth in
Section 4(b) of this Plan.

 

  (j) “Performance Period” means a fiscal year of the Company or such shorter
period as may be designated by the Committee with respect to an Award.

 

  (k) “Performance Targets” means performance goals and objectives set in
respect of any of the Performance Measures for a Performance Period.

 

  (l) “Plan” means this Alcoa Internal Revenue Code 162(m) Compliant Annual Cash
Incentive Compensation Plan, as amended and restated, and as may be further
amended from time to time.

 

  (m) “Section 162(m)” means Section 162(m) of the Code.

 

  (n) “Section 409A” means Section 409A of the Code.

 

  (o) “Subsidiary” means any “subsidiary” within the meaning of Rule 405 under
the Securities Act of 1933, as amended.

3. Administration.

 

  (a) Power and Authority of the Committee. The Plan shall be administered by
the Committee which shall have full power and authority:

 

  (i) to designate each Performance Period;

 

  (ii) to establish the Performance Targets for each Performance Period and to
determine whether and to what extent such Performance Targets have been reached;

 

1



--------------------------------------------------------------------------------

  (iii) to determine at any time the cash amount payable with respect to an
Award;

 

  (iv) to prescribe, amend and rescind rules and procedures relating to the
Plan;

 

  (v) subject to the provisions of this Plan and Section 162(m), to delegate to
one or more officers of the Company some of its authority under the Plan;

 

  (vi) to employ such legal counsel, independent auditors and consultants as it
deems desirable for the administration of the Plan and to rely upon any opinion
or computation received therefrom;

 

  (vii) to amend, modify, or cancel any Award, and authorize the exchange,
substitution, or replacement of Awards; and

 

  (viii) to make all determinations, and to formulate such procedures, as may be
necessary or advisable in the opinion of the Committee for the administration of
the Plan.

 

  (b) Plan Construction and Interpretation. The Committee shall have full power
and authority to construe and interpret the Plan and to correct any defect or
omission, or reconcile any inconsistency, in the Plan or any Award.

 

  (c) Determinations of Committee Final and Binding. All determinations by the
Committee in carrying out and administering the Plan and in construing and
interpreting the Plan shall be made in the Committee’s sole discretion and shall
be final, binding and conclusive for all purposes and upon all persons
interested herein. The Committee’s decisions regarding the amount of each Award
need not be consistent among Participants.

 

  (d) Liability of Committee. No member of the Committee (or its delegates)
shall be liable for any action or determination made in good faith with respect
to the Plan or any Award, and the members of the Committee (and its delegates)
shall be entitled to indemnification and reimbursement in the manner provided in
the Company’s Articles of Incorporation or its By-laws, as applicable, in each
case as amended and in effect from time to time. In the performance of its
responsibilities with respect to the Plan, the Committee shall be entitled to
rely upon information and advice furnished by the Company’s officers and
employees, the Company’s accountants, the Company’s legal counsel or any other
person the Committee deems necessary, and no member of the Committee shall be
liable for any action taken or not taken in good faith reliance upon any such
advice.

4. Awards.

 

  (a) Performance Targets. No later than 90 days after the beginning of the
relevant Performance Period or, if the Performance Period is less than one year,
the date on which 25% of the Performance Period elapses, or such earlier or
later date as may be required by Section 162(m), the Committee shall
(i) designate each Participant for the Performance Period, (ii) establish in
writing specific Performance Targets related to the applicable Performance
Measures and the incentive amount which may be earned for the Performance Period
by each Participant with sufficient specificity to satisfy the requirements of
Section 162(m), and (iii) specify the relationship between the Performance
Targets and the amount of incentive compensation to be earned by each
Participant for the Performance Period. The Committee has the discretion to
structure Awards in any manner it deems advisable, including specifying that the
Award may become payable in the event of death, disability or a change in
ownership or control to the extent permissible under Section 162(m). The
Committee may also structure Awards as an allocation of a Section 162(m) cash
bonus pool to those Participants who are bonus pool Participants for the
applicable Performance Period, which cash bonus pool shall be determined based
upon the level of achievement of one or more specific Performance Targets
related to the applicable Performance Measures, provided such allocations total
no more than 100% of the Section 162(m) pool and provided further that each such
allocation satisfies the maximum individual amount limit set forth in
Section 4(f).

 

  (b)

Performance Measures. The Performance Measures from which the Committee shall
establish Performance Targets shall relate to the achievement of operational
goals based on the attainment by the Company, on a consolidated basis, and/or by
specified Subsidiaries or divisions or business units of the Company, of
specified levels of one or more of the following performance criteria, any one
of which, if applicable, may be normalized for fluctuations in currency or the
price of aluminum on the London Metal Exchange or established relative to a
comparison with other corporations or an external index or indicator, or
relative to a comparison with performance in prior periods, as the Committee
deems

 

2



--------------------------------------------------------------------------------

  appropriate: (i) earnings, including operating income, earnings before or
after taxes, and earnings before or after interest, taxes, depreciation, and
amortization; (ii) book value per share; (iii) pre-tax income, after-tax income,
income from continuing operations, or after tax operating income; (iv) operating
profit or improvements thereto; (v) earnings per common share (basic or diluted)
or improvement thereto; (vi) return on assets (net or gross); (vii) return on
capital; (viii) return on invested capital; (ix) sales, revenues or returns on
sales or revenues or growth in sales, revenues or returns on sales or revenues;
(x) share price appreciation; (xi) total shareholder return; (xii) cash flow,
operating cash flow, free cash flow, cash flow return on investment (discounted
or otherwise), improvements in cash on hand, reduction of debt, improvements in
the capital structure of the Company including debt to capital ratios;
(xiii) implementation or completion of critical projects or processes;
(xiv) economic profit, economic value added or created; (xv) cumulative earnings
per share growth; (xvi) achievement of cost reduction goals; (xvii) return on
shareholders’ equity; (xviii) total shareholders’ return improvement or relative
performance as compared with other selected companies or as compared with
Company, Subsidiary, division or business unit history; (xix) reduction of days
working capital, working capital or inventory; (xx) operating margin or profit
margin or growth thereof; (xxi) cost targets, reductions and savings,
productivity and efficiencies; (xxii) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration, geographic
business expansion, customer satisfaction (including improvements in product
quality and delivery), employee satisfaction, human resources management
including improvements in diversity representation, supervision of litigation,
information technology, and goals relating to acquisitions, divestitures, joint
ventures and similar transactions, and budget comparisons; (xxiii) personal
professional objectives, including any of the foregoing performance goals, the
implementation of policies and plans, the negotiation of transactions, the
development of long-term business goals, formation of joint ventures, research
or development collaborations, technology and best practice sharing within the
Company, and the completion of other corporate goals or transactions; (xxiv) the
achievement of sustainability measures, community engagement measures or
environmental, health or safety goals of the Company or the Subsidiary, division
or business unit of the Company for or within which the Participant is primarily
employed; (xxv) improvement in performance against competition benchmarks
approved by the Committee; or (xxvi) improvements in audit and compliance
measures.

 

  (c) Determination of Award. Following the completion of each Performance
Period and prior to payment of any Award, the Committee shall certify in writing
whether and the extent to which the applicable Performance Targets have been
achieved for such Performance Period and the amount of the Award, if any,
pursuant to this Section 4, earned by Participants for such Performance Period.
In determining the amount of the Award earned by a Participant for a given
Performance Period, the Committee shall have the right to eliminate or reduce
(but not to increase) the incentive amount payable at a given level of
performance to take into account additional factors that the Committee may deem
relevant to the assessment of individual or corporate performance for the
Performance Period.

 

  (d)

Adjustments. At the time the Committee determines the terms of the Award in
accordance with Section 4(a) herein, the Committee may also specify any
inclusion(s) or exclusion(s) for charges related to any event(s) or
occurrence(s) which the Committee determines should be included or excluded, as
appropriate, for purposes of measuring performance against the applicable
Performance Targets, which may include (i) for those occurring within such
Performance Period, restructuring, reorganizations, discontinued operations,
non-core businesses in continuing operations, acquisitions, dispositions, or any
other unusual, infrequently occurring, nonrecurring or non-core items; (ii) the
aggregate impact in any Performance Period of accounting changes, in each case
as those terms are defined under generally accepted accounting principles and
provided in each case that such items are objectively determinable by reference
to the Company’s financial statements, notes to the Company’s financial
statements and/or management’s discussion and analysis of financial condition
and results of operations, appearing in the Company’s Annual Report on Form 10-K
for the applicable year; (iii) foreign exchange gains or losses,
(iv) amortization of intangible assets, impairments of goodwill and other
intangible assets, asset write downs, non–cash interest expense, capital
charges, or payments of bonuses or other financial and general and
administrative expenses for the Performance Period, (v) environmental or
litigation reserve adjustments, litigation or claim judgments or settlements,
(vi) any adjustments for other unusual or infrequently occurring items, discrete
tax items, strike and/or strike preparation costs, business interruption,
curtailments, natural disasters, force majeure events, or (vii) mark to market
gains or losses. Any such inclusion(s) or exclusion(s) shall be prescribed in a
form that meets the requirements for deductibility under Section 162(m). If the
Committee determines that a change in the business, operations, corporate

 

3



--------------------------------------------------------------------------------

  structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances, render previously
established Performance Measures or Performance Targets unsuitable, the
Committee may, in its discretion, modify such Performance Measures or
Performance Targets, in whole or in part, as the Committee deems appropriate and
equitable; provided that, unless the Committee determines otherwise, no such
action shall be taken if and to the extent it would result in the loss of an
otherwise available exemption of the Award under Section 162(m).

 

  (e) Payment of Awards. Awards shall be paid to the Participant on a date after
the end of the Performance Period that is no later than two and one-half months
following the end of such Performance Period, unless deferred as described in
Section 5 of this Plan. Awards will be paid in cash as determined by the
Committee. Payment of Awards may be subject to such vesting, forfeiture,
transfer or such other restrictions (or any combination thereof) as the
Committee shall specify.

 

  (f) Maximum Amount. The maximum aggregate incentive amount of any Award that
may be earned under the Plan by a Participant for all Performance Periods
beginning in any given fiscal year of the Company shall be $9,000,000.

5. Deferral.

Subject to applicable laws, including, without limitation, Section 409A, the
Committee may (i) require the mandatory deferral of some or all of an Award on
terms established by the Committee or (ii) permit a Participant to elect to
defer a portion of an Award in accordance with the terms established under the
Alcoa Deferred Compensation Plan as the same may be amended, or under any
successor plan.

6. Effective Date.

The Plan became effective upon its approval by the shareholders of Alcoa Inc. on
May 6, 2011, and the Board of Director approved an amendment and restatement of
the Plan, which shall become effective upon approval by the shareholders of
Alcoa Inc. on May 6, 2016.

7. Amendment and Termination.

Subject to applicable laws, rules and regulations, the Board of Directors or the
Committee may at any time amend, suspend, discontinue or terminate the Plan;
provided, however, that no such action shall be effective without approval by
the shareholders of the Company to the extent necessary to comply with
applicable laws, including to continue to qualify the amounts payable hereunder
as performance-based compensation under Section 162(m), or applicable rules of a
stock exchange on which the Company’s shares are traded.

8. Miscellaneous.

 

  (a) Tax Withholding. The Company shall have the right to deduct from all cash
payments made to a Participant, or, if deemed necessary by the Company, from
wages or other cash compensation paid to the Participant by the Company, any
applicable taxes (including social contributions or similar payments) required
to be withheld with respect to such payments.

 

  (b) No Rights to Awards or Employment. This Plan is not a contract between the
Company and a Participant. No Participant shall have any claim or right to
receive Awards under the Plan. Nothing in the Plan shall confer upon any
employee of the Company any right to continued employment with the Company or
interfere in any way with the right of the Company to terminate the employment
of any of its employees, in accordance with the laws of the applicable
jurisdiction, at any time, with or without cause, including, without limitation,
any individual who is then a Participant in the Plan.

 

  (c)

Section 409A. The Company intends that the Plan and each Award granted hereunder
that is subject to Section 409A shall comply with Section 409A and that the Plan
shall be interpreted, operated and administered accordingly. If any provision of
the Plan contravenes any regulations or guidance promulgated under Section 409A
or could cause any Award to be subject to taxes, interest or penalties under
Section 409A, the Board of Directors or the Committee may, in its sole
discretion, modify the Plan to (a) comply with, or avoid being subject to,
Section 409A, (b) avoid the imposition of taxes, interest and penalties under
Section 409A, and/or (c) maintain, to the maximum extent practicable, the

 

4



--------------------------------------------------------------------------------

  original intent of the applicable provision without violating the provisions
of Section 409A. Neither the Board of Directors nor the Committee is obligated
to modify the Plan and there is no guarantee that any payments will be exempt
from interest and penalties under Section 409A. Notwithstanding anything herein
to the contrary, in no event shall the Company be liable for the payment of or
gross up in connection with any taxes and or penalties owed by the Participant
pursuant to Section 409A. Moreover, any discretionary authority that the Board
of Directors or the Committee may have pursuant to the Plan shall not be
applicable to an Award that is subject to Section 409A to the extent such
discretionary authority will contravene Section 409A. Although the Company, the
Board of Directors and the Committee may attempt to avoid adverse tax treatment
under Section 409A, none of them makes any representation to that effect and
each of them expressly disavows any covenant to maintain favorable or avoid
unfavorable tax treatment.

 

  (d) Other Compensation. Nothing in this Plan shall preclude or limit the
ability of the Company to pay any compensation to a Participant under the
Company’s other compensation and benefit plans and programs, including without
limitation any equity plan or bonus plan, program or arrangement.

 

  (e) No Limitation on Corporate Actions. Nothing contained in the Plan shall be
construed to prevent the Company from taking or not taking any corporate action,
whether or not such action could have an adverse effect on any Awards made under
the Plan. No Participant, beneficiary or other person shall have any claim
against the Company, Alcoa Inc., or any Subsidiary as a result of any such
action.

 

  (f) Unfunded Plan. The Plan is intended to constitute an unfunded plan for
incentive compensation. Prior to the payment of any Award, nothing contained
herein shall give any Participant any rights that are greater than those of a
general creditor of the Company. The Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver payment in cash, with respect to Awards hereunder.

 

  (g) Non-Transferability. Except as set forth in Section 8(h) herein, no
Participant or beneficiary shall have the power or right to sell, transfer,
assign, pledge or otherwise encumber or dispose of the Participant’s interest
under the Plan.

 

  (h) Designation of Beneficiary. Unless otherwise provided by the Committee (or
its delegate), a Participant may designate a beneficiary or beneficiaries to
receive any payments which may be made following the Participant’s death in
accordance with the Company’s policies as in effect from time to time. If a
Participant does not designate a beneficiary, or the designated beneficiary or
beneficiaries predeceases the Participant, any payments which may be made
following the Participant’s death shall be made to the Participant’s estate.

 

  (i) Severability. If any provision of this Plan is held unenforceable, the
remainder of the Plan shall continue in full force and effect without regard to
such unenforceable provision and shall be applied as though the unenforceable
provision were not contained in the Plan.

 

  (j) Expenses. The costs and expenses of administering the Plan shall be borne
by the Company.

 

  (k) Clawback. Awards under the Plan (including Awards previously earned by or
paid to a Participant) are subject to the Company’s clawback policy (or
policies) regarding recoupment of compensation as in effect from time to time,
as well as to any clawback requirement imposed under applicable laws, rules,
regulations or stock exchange listing standards, including, without limitation,
clawback requirements imposed pursuant to Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010, Section 304 of the
Sarbanes-Oxley Act of 2002, or any regulations promulgated thereunder, or
similar requirements under the laws of any other jurisdiction.

 

  (l) Governing Law. The Plan and all actions taken thereunder shall be governed
by and construed in accordance with and governed by the laws of the State of New
York. The jurisdiction and venue for any disputes arising under, or any actions
brought to enforce (or otherwise relating to), the Plan will be exclusively in
the courts in the State of New York, County of New York, including the Federal
Courts located therein (should Federal jurisdiction exist).

 

5